Citation Nr: 1628840	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative residuals of a right knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for the Veteran's right knee disabilities.  

The Veteran was scheduled to testify at a videoconference hearing before a Veterans Law Judge in May 2016, but canceled it.  His request for a hearing is, accordingly, deemed to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for the residuals of a right knee meniscectomy and arthritis of the right knee.  The Board notes that he was most recently examined by the VA for his right knee in May 2010.  The January 2013 statement of the case indicates the Veteran was seen in a VA outpatient treatment clinic in October 2012 for treatment for his right knee.  Such records have not been associated with the electronic file.  The Veteran argues, in effect, that his right knee disabilities have increased in severity since the May 2010 examination.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for his right knee since 2010, and to submit authorizations for VA to secure records of any such private provider.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should obtain the VA clinical records since 2010.  

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the severity of his right knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, to include range of motion studies (with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, fatigue, use, etc.).  All findings should be described in detail.  The examiner should comment on any restrictions on occupational and daily activity functions due to these disabilities.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




